United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                          ___________

                                          No. 03-1225
                                          ___________

In re: Eric J. Snyder,                          *
                                                *
               Debtor.                          *
---------------------------------------         *
                                                *
Eric J. Snyder,                                 *
                                                *
               Appellant,                       *
                                                *   Appeal from the United States
       v.                                       *   Bankruptcy Appellate Panel
                                                *   for the Eighth Circuit.
John V. LaBarge, Jr.; Jane                      *
Dailey Snyder; Jesse Henderson, Jr.,            *        [UNPUBLISHED]
                                                *
               Appellees.                       *

                                          ___________

                                  Submitted: November 19, 2003

                                          Filed: December 9, 2003
                                           ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Debtor Eric James Snyder appeals the Bankruptcy Appellate Panel’s (BAP)
order affirming in part and dismissing in part his appeal from multiple bankruptcy
court1 orders. After careful review of the record and submissions, we conclude
Snyder’s arguments are clearly meritless and do not require extended discussion.
Specifically, we find that this appeal is not timely as to any of the orders filed before
May 31, 2002; we reject Snyder’s finality challenges to the bankruptcy court and
BAP orders, as well as to the BAP’s and this court’s jurisdiction; we find no error in
the bankruptcy court’s failure to hold a hearing on his motions to extend the time to
appeal; we conclude his challenge to the 180-day bar from filing a new bankruptcy
petition is now moot, because the prohibition period has long since passed; and we
reject his wholly conclusory bias claims.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable David P. McDonald, United States Bankruptcy Court for the
Eastern District of Missouri.
                                           -2-